 



EXHIBIT 10.38
MEMORANDUM OF AGREEMENT
The attached Aggregate Excess of Loss Agreement has been submitted for
regulatory approval. The participating companies below have agreed to the
attached Aggregate Excess of Loss Agreement pending regulatory approval.

     
/s/ Francis M. Colalucci
  10/5/2007
 
   
Tower Insurance Company of New York
  Date
 
   
/s/ Francis M. Colalucci
  10/5/2007
 
   
Tower National Insurance Company
  Date
 
   
/s/ Patrick J. Haveron
  10/5/2007
 
   
Preserver Insurance Company
  Date
 
   
/s/ Patrick J. Haveron
  10/5/2007
 
   
North East Insurance Company
  Date
 
   
/s/ Patrick J. Haveron
  10/5/2007
 
   
Mountain Valley Indemnity Company
  Date
 
   
/s/ Joel S. Weiner
  10/5/2007
 
   
CastlePoint Insurance Company
  Date

 



--------------------------------------------------------------------------------



 



AGGREGATE EXCESS OF LOSS
AGREEMENT
(Hereinafter referred to as the “Agreement”)
Between
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
PRESERVER INSURANCE COMPANY
MOUNTAIN VALLEY INDEMNITY COMPANY
NORTH EAST INSURANCE COMPANY
(Hereinafter collectively referred to as the “Company”)
And
CASTLEPOINT INSURANCE COMPANY
(Hereinafter referred to as the “Reinsurer”)
ARTICLE 1 — BUSINESS COVERED
The Reinsurer shall indemnify the Company, subject to the terms, conditions and
exclusions set forth in this Agreement, for the net liability in respect of
Ultimate Net Loss and Loss Adjustment Expenses on the Company’s new and renewal
Brokerage Business. Brokerage Business shall mean broad classes of business that
are underwritten on an individual policy basis by an insurance company’s
underwriting staff through wholesale and retail agents, and for which most or
all of the services provided by the insurance company as part of the overall
product offering.
ARTICLE 2 — COMMENCEMENT AND TERMINATION
A. This Agreement is initially effective for a three month period from
12:01 a.m., Eastern Standard Time, October 1, 2007, (the “Effective Date”) to
December 31, 2007. Either party may terminate the Agreement as of December 31,
2007 by giving 60 days written notice by certified or registered mail. After the
initial period, this Agreement will be effective for 12 month periods and each
party will have the option to cancel at any time by giving 60 days written
notice to the other party by certified or registered mail.
B. The Company and the Reinsurer may agree to terminate this Agreement or some
portion of the Subject Business on a cut-off basis. Upon such termination, the
Reinsurer shall incur no liability for losses occurring or claims made
subsequent to the effective date of termination and the Reinsurer shall return
to the Company its unearned premium reserve.
C. Either the Company or the Reinsurer may terminate this Agreement at any time
by the giving of thirty (30) days prior written notice to the other party upon
the happening of any one of the following circumstances:

2



--------------------------------------------------------------------------------



 



  (a)   A State Insurance Department or other legal authority orders the other
party to cease writing business, or;     (b)   The other party has become
insolvent or has been placed into liquidation or receivership (whether voluntary
or involuntary), or there has been instituted against it proceedings for the
appointment of a receiver, liquidator, rehabilitator, conservator, or trustee in
bankruptcy, or other agent known by whatever name, to take possession of its
assets or control of its operations; the Company may terminate immediately in
the case of insolvency of the Reinsurer, or     (c)   The other party’s
statutory policyholders’ surplus has been reduced by the amount of surplus at
the inception of this Agreement or 50% of the amount at the latest anniversary,
whichever is greater, or has lost any part of, or has reduced its paid-up
capital, or     (d)   The other party has become merged with, acquired or
controlled by any company, corporation, or individual(s) not controlling the
party’s operations previously, or     (e)   The other party has reinsured its
entire liability under this Agreement without the terminating party’s prior
written consent, or     (f)   The Company ceases to retain any of the risks of
the Business Covered.

The Company may terminate this Agreement upon thirty (30) days notice if the
A.M. Best Rating of the Reinsurer falls below “A-“. In the event of such
termination under (c) or (d), the liability of the Reinsurer shall be terminated
in accordance with the termination provisions set forth in Paragraph C. above.
However, if the terminating party is the Company, the Company shall have the
right, by the giving of prior written notice, to terminate this Agreement on a
cut-off basis as provided in Paragraph B. above.
ARTICLE 3 — TERRITORY
This Agreement shall follow the territorial limits of the Company’s policies.
ARTICLE 4 — EXCLUSIONS
This Agreement shall not apply to and specifically excludes:

1.   Nuclear Incident, in accordance with the following clauses attached hereto:
          Nuclear Incident Exclusion Clause — Physical Damage — Reinsurance —
U.S.A. — NMA 1119;
          Nuclear Incident Exclusion Clause — Liability — Reinsurance — U.S.A. —
NMA 1590;

2.   War Risks, in accordance with the War Risks Exclusion Clause appearing in
the original Policies;   3.   Insolvency, in accordance with the Insolvency
Funds Exclusion Clause attached hereto;   4.   Liability assumed by the Company
as a member of any pool, association or syndicate, in accordance with the Pools,
Associations and Syndicates Exclusion Clause attached hereto;   5.   Earthquake,
when written as such;

3



--------------------------------------------------------------------------------



 



6.   Liability arising out of ownership, maintenance or use of any aircraft or
flight operations;   7.   Professional Liability, when written as such, however
not to exclude when written as part of a package policy or when written in
conjunction with other policies issued by the Company;   8.   Insolvency Risks
and Financial Guarantee;   9.   Asbestos liabilities of any nature;   10.  
Pollution liabilities of any nature;   11.   Assumed reinsurance with the
exception of inter-affiliate reinsurance.

ARTICLE 5 — COVERAGE
The Reinsurer shall indemnify the Company for 15% of the paid portion of all
Ultimate Net Loss and Loss Adjustment Expenses arising out of the Company’s
Brokerage Business on a provisional basis to be adjusted to the actual
percentage of the Reinsurer’s Brokerage Business over the total Brokerage
Business written by the Company and CastlePoint Insurance Company through Tower
Risk Management collectively, as calculated within 30 days from each
December 31, in excess of 52.5% of the Company’s Net Earned Premium as defined
in Article 8.
ARTICLE 6 — NET RETAINED LINES
This Agreement applies only to that portion of Business Covered which the
Company retains net for its own account after recoveries from specific excess
reinsurance, property catastrophe reinsurance and facultative reinsurance, if
any.
ARTICLE 7 — REINSURANCE PREMIUM
The Company shall pay the Reinsurer a quarterly flat reinsurance premium equal
to $750,000 payable within 30 days from the end of each quarter.
ARTICLE 8 — ACCOUNTS AND LOSS SETTLEMENTS
A. Within 30 (thirty) days following the end of each calendar quarter, the
Company shall report to the Reinsurer, the amount of:

  1.   Net Earned Premium;     2.   Ultimate Net Loss and Loss Adjustment
Expenses paid;     3.   Ultimate Net Loss and Loss Adjustment Expenses
outstanding (including IBNR).

For the purpose of this Agreement, Net Earned Premium shall be defined as the
Company’s gross Brokerage premium less premiums paid for specific excess
reinsurance, property catastrophe reinsurance and facultative reinsurance, if
any, which inure to the benefit of this Agreement, and before any cessions to
quota share reinsurance.

4



--------------------------------------------------------------------------------



 



If the ratio of 2. over 1. exceeds 52.5%, the Reinsurer shall pay the Company
the difference no later than 15 (fifteen) days following receipt of the
quarterly report by direct wire transfer. Reports shall continue until final
settlement of all ceded Ultimate Net Loss and Loss Adjustment Expenses
hereunder.
Notwithstanding the above, the Company shall advise the Reinsurer promptly of
all Ultimate Net Losses, which, in the opinion of the Company, may result in a
claim hereunder and of all subsequent developments thereto which, in the opinion
of the Company, may materially affect the position of the Reinsurer. Inadvertent
omission or oversight in dispatching such advises shall in no way affect the
liability of the Reinsurer. However, the Company shall notify the Reinsurer of
such omission or oversight promptly upon its discovery.
B. All Ultimate Net Loss settlements made by the Company on Business Covered,
whether under policy terms and conditions or by way of compromise, shall be in
the sole discretion of the Company and shall be unconditionally binding on the
Reinsurer. Upon satisfactory proof of loss, the Reinsurer shall pay or allow, as
applicable, its proportional share of each such settlement in accordance with
this Agreement.
ARTICLE 9 — CURRENCY
Whenever the word “dollars” or the “$” appears in this Agreement, they shall be
construed to mean United States Dollars and all transactions under this
Agreement shall be in United States Dollars. Amounts paid or received by the
Company in any other currency shall be converted to United States Dollars at the
rate of exchange at the date such transaction is entered on the books of the
Company.
ARTICLE 10 — TAXES
In consideration of the terms under which this Agreement is issued, the Company
undertakes not to claim any deduction of the Reinsurance Premium hereon when
making Canadian tax returns or when making tax returns other than Income or
Profits Tax returns, to any State or Territory of the United States of America
or to the District of Columbia.
ARTICLE 11 — RESERVES
A. If any Reinsurer is unauthorized or otherwise unqualified in any state or
other United States jurisdiction, and if, without such security, a financial
penalty to the Company would result on any statutory statement or report it is
required to make or file with insurance regulatory authorities or a court of law
in the event of insolvency, the Reinsurer will timely secure the Reinsurer’s
share of Obligations under this Agreement in a manner, form, and amount
acceptable to the Company and to all applicable insurance regulatory authorities
in accordance with this Article.
B. The Reinsurer shall secure such Obligations by either:

  1.   Clean, irrevocable, and unconditional evergreen letter(s) of credit
(“Letter(s) of Credit”) meeting the requirements of New York Regulation 133;
and/or     2.   A trust account meeting the requirements of New York
Regulation 114.

C. The “Obligations” referred to herein means the then current (as of the end of
each calendar quarter) sum of:

5



--------------------------------------------------------------------------------



 



  1.   The amount of the ceded unearned premium reserve for which the Reinsurer
is responsible to the Company;     2.   The amount of Losses and Loss Adjustment
Expenses and other amounts paid by the Company for which the Reinsurer is
responsible to the Company but has not yet paid;     3.   The amount of ceded
reserves for Losses and Loss Adjustment Expenses (including, ceded reserves for
losses incurred but not reported) for which the Reinsurer is responsible to the
Company; and     4.   The amount of return and refund premiums paid by the
Company for which the Reinsurer is responsible to the Company but has not yet
paid.

D. To the extent that the Reinsurer elects to provide Letter(s) of Credit, the
following shall apply:

  1.   Each Letter of Credit will be issued for a term of at least one year and
will include an “evergreen clause”, which automatically extends the term for at
least one additional year at each expiration date unless written notice of
non-renewal is given to the Company not less than 30 days prior to said
expiration date.     2.   The Letter of Credit must be issued or confirmed by a
bank which is authorized to issue letters of credit, which is either a member of
the Federal Reserve System or is a New York State chartered bank, and which in
all other respects satisfies the definition of a “Qualified Bank” under
Section 79.1(e) of New York Insurance Regulation 133. If the Letter of Credit is
issued by a bank authorized to issue letters of credit but which is not such a
“Qualified Bank”, then the Letter of Credit must be confirmed by such a bank and
the Letter of Credit must meet all of the conditions set forth in Section 79.4
of New York Insurance Regulation 133.     3.   The Reinsurer and the Company
agree that the Company may draw upon the Letter(s) of Credit at any time,
notwithstanding any other provisions in the Agreement, provided such assets are
applied and utilized by the Company or any successor of the Company by operation
of law, including, without limitation, any liquidator, rehabilitator, receiver
or conservator of the Company, without diminution because of the insolvency of
the Company or the Reinsurer, only for the following purposes:

  (i)   to reimburse the Company for the Reinsurer’s share of premiums returned
to the owners of policies reinsured under this Agreement on account of
cancellations of such policies;     (ii)   to reimburse the Company for the
Reinsurer’s share of surrenders and benefits or losses paid by the Company under
the terms and provisions of the policies reinsured under this Agreement;    
(iii)   to fund an account with the Company in an amount at least equal to the
deduction, for reinsurance ceded, from the Company’s liabilities for policies
ceded under this Agreement. Such amount shall include, but not be limited to,
amounts for policy reserves for claims and losses incurred (including losses
incurred but not reported), loss adjustment expenses, and unearned premiums; and

6



--------------------------------------------------------------------------------



 



  (iv)   to pay any other amounts the Company claims are due under this
Agreement.

  4.   The Company shall immediately return to the Reinsurer any amounts drawn
down on the Letter of Credit that are subsequently determined not to be due.    
5.   The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company of the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

E. To the extent that the Reinsurer elects to establish a trust account, the
following shall apply.

  1.   It is agreed that the Reinsurer shall enter into a trust agreement (the
“Trust Agreement”) in a form acceptable to the Company and establish a trust
account (the “Trust Account”) for the sole benefit of the Company with a trustee
(the “Trustee”), which shall be at the time the Trust is established, and shall
continue to be, either a member of the Federal Reserve System or a New York
state chartered bank and which shall not be a parent, subsidiary or affiliate of
the Reinsurer or the Company.     2.   The Reinsurer agrees to deposit and
maintain in said Trust Account assets to be held in trust by the Trustee for the
benefit of the Company as security for the payment of the Reinsurer’s
Obligations to the Company under the Agreement. Such assets shall be maintained
in the Trust Account by the Reinsurer as long as the Reinsurer continues to
remain liable for such Obligations.     3.   The Reinsurer agrees that the
assets deposited into the Trust Account shall be valued according to their
current fair market value and shall consist only of currency of the United
States of America, certificates of deposit issued by a United States bank and
payable in United States legal tender, and investments of the types specified in
paragraphs (1), (2), (3), (8) and (10) of Section 1404(a) of the New York
Insurance Law, provided such investments are issued by an institution that is
not the parent, subsidiary or affiliate of either the Grantor or the Beneficiary
(“Authorized Investments”).     4.   The Reinsurer, prior to depositing assets
with the Trustee, shall execute all assignments and endorsements in blank, and
shall transfer legal title to the Trustee of all shares, obligations or any
other assets requiring assignments, in order that the Company, or the Trustee
upon direction of the Company, may whenever necessary negotiate any such assets
without consent or signature from the Reinsurer or any other entity.     5.  
All settlements of account under the Trust Agreement between the Company and
Reinsurer shall be made in cash or its equivalent.     6.   The Reinsurer and
the Company agree that the assets in the Trust Account may be withdrawn by the
Company at any time, notwithstanding any other provisions in the Agreement,
provided such assets are applied and utilized by the Company or any successor of
the Company by operation of law, including, without limitation, any liquidator,
rehabilitator, receiver or conservator of the Company, without diminution
because of the insolvency of the Company or the Reinsurer, only for the
following purposes:

7



--------------------------------------------------------------------------------



 



  (i)   to reimburse the Company for the Reinsurer’s share of any Losses and
Loss Adjustment Expenses paid by the Company but not received from the Reinsurer
or for unearned premiums due to the Company but not otherwise paid by the
Reinsurer under the Agreement; or     (ii)   to make payment to the Reinsurer of
any amounts held in the Trust Account that exceed 102% of the Reinsurer’s
Obligations (less the balance of credit available under any Letter(s) of Credit)
hereunder; or     (iii)   where the Company has received notification of
termination of the Trust Account, and where the Reinsurer’s entire Obligations
under the Agreement remain unliquidated and undischarged ten (10) days prior to
such termination, to withdraw amounts equal to such Obligations (less the
balance of credit available under any Letter(s) of Credit) and deposit such
amounts in a separate account, in the name of the Company, in any United States
bank or trust company, apart from its general assets, in trust for such uses and
purposes specified in sub-paragraphs (i) and (ii) above as may remain executory
after such withdrawal and for any period after such termination.

  7.   The Reinsurer shall have the right to seek the Company’s approval to
withdraw all or any part of the assets from the Trust Account and transfer such
assets to the Reinsurer, provided that the withdrawal conforms to the following
requirements:

  (i)   the Reinsurer shall, at the time of withdrawal, replace the withdrawn
assets with other Authorized Investments having a market value equal to the
market value of the assets withdrawn,     (ii)   after such withdrawal and
transfer, the market value of the Trust Account is no less than 102% of the
Reinsurer’s Obligations (less the balance of credit available under any
Letter(s) of Credit).

      In the event that the Reinsurer seeks the Company’s approval hereunder,
the Company shall not unreasonably or arbitrarily withhold its approval.     8.
  In the event that the Company withdraws assets from the Trust Account for the
purposes set forth in Paragraph (6)(i) above in excess of actual amounts
required to meet the Reinsurer’s Obligations to the Company (less the balance of
credit available under any Letter(s) of Credit), or in excess of amounts
determined to be due and under Paragraph (6)(iii) above, the Company will return
such excess to the Reinsurer.     9.   The Company will prepare and forward at
annual intervals or more frequently as determined by the Company, but not more
frequently than quarterly to the Reinsurer a statement for the purposes of this
Article, showing the Reinsurer’s share of Obligations as set forth above. If the
Reinsurer’s share thereof exceeds the then existing balance of the security
provided, the Reinsurer will, within fifteen (15) days of receipt of the
Company’s statement, but never later than December 31 of any year, increase the
amount of the letter of credit, or Trust Account to the required amount of the
Reinsurer’s share of Obligations set forth in the Company’s statement, but never
later than December 31 of any year. If the then existing balance of the security
provided exceeds an amount equal to 100% of the Reinsurer’s share thereof, the
Company will release the excess thereof to the Reinsurer upon the Reinsurer’s
written request.

8



--------------------------------------------------------------------------------



 



F. The Reinsurer will take any other reasonable steps that may be required for
the Company to take full credit on its statutory financial statements for the
reinsurance provided by this Agreement.
ARTICLE 12 — OFFSET
The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Agreement. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise. In the event of
insolvency of any of the parties of this Agreement that is a New York domestic
insurer, offsets shall be allowed strictly as provided for and in accordance
with the provisions of Section 7427 of the New York Insurance Law.
ARTICLE 13 — ERRORS AND OMISSIONS
Inadvertent delays, errors or omissions made by the Company in connection with
this Agreement shall not relieve the Reinsurer from any liability which would
have attached had such delay, error or omission not occurred, provided always
that such delay, error or omission shall be rectified as soon as possible after
discovery by the Company’s home office.
ARTICLE 14 — ACCESS TO RECORDS
The Company shall place at the disposal of the Reinsurer at all reasonable
times, and the Reinsurer shall have the right to inspect through their
designated representatives, during the Term of this Agreement and thereafter,
all books, records and papers of the Company in connection with any reinsurance
hereunder, or the subject matter hereof.
ARTICLE 15 — INSOLVENCY
A. In the event of insolvency and the appointment of a conservator, liquidator,
or statutory successor of the Company, the portion of any risk or obligation
assumed by the Reinsurer shall be payable to the conservator, liquidator, or
statutory successor on the basis of the amounts of claim allowed in the
insolvency proceeding, without diminution because of that insolvency, or because
the conservator, liquidator, or statutory successor has failed to pay all or a
portion of any claims. Payments by the Reinsurer as set forth in this
subdivision shall be made directly to the Company or to its conservator,
liquidator, or statutory successor, except where, to the extent permitted by
law, (a) this Agreement of reinsurance specifically provides another payee of
such reinsurance in the event of the insolvency of the ceding insurer or (b) the
Reinsurer with the consent of the direct insured(s) has assumed the Policy
obligations of the Company as direct obligations of the Reinsurer to the payees
under such Policies and in substitution for the obligations of the Company to
such payees, or (c) except as provided by applicable law and regulation (such as
subsection (a) of section 4118 of the New York Insurance laws) in the event of
the insolvency of the Company.
B. In the event of the insolvency of the Company, the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the insolvent Company on the
Policy or Policies reinsured within a reasonable time after such claim is filed
in the insolvency proceeding and during the pendency of such claim any Reinsurer
may investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated any defense or defenses which it may deem
available to the Company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable
subject to court approval against the insolvent Company as part of the expense
of liquidation to the extent of a

9



--------------------------------------------------------------------------------



 



proportionate share of the benefit which may accrue to the Company solely as a
result of the defense undertaken by the Reinsurer. Where two or more Reinsurers
are involved in the same claim and a majority in interest elect to interpose
defense to such claim, the expense shall be apportioned in accordance with the
terms of this Agreement as though such expense had been incurred by the Company.
C. Neither a claimant, original insured nor the policyholder shall have any
rights against the Reinsurer which are not specifically set forth in this
Agreement, or in a specific agreement between the Reinsurer and the original
insured or policyholder.
ARTICLE 16 — CONFIDENTIALITY
The parties acknowledge there may be portions of this Agreement, the Reinsurance
Agreement submission or the marketing package that may contain confidential,
proprietary information of the Company. The Reinsurer shall maintain the
confidentiality of such information concerning the Company and its business and
shall not disclose it to any third person without prior approval; provided,
however, that the Reinsurer may be required and is permitted under this
Agreement to disclose such information in answers to interrogatories, subpoenas
or other legal/arbitration processes, or in response to requests by governmental
and regulatory agencies. In addition, the Reinsurer may disclose such
information to its accountants and to its outside legal counsel as may be
necessary.
ARTICLE 17 — ARBITRATION
Any dispute or other matter in question between the Company and the Reinsurer
arising out of, or relating to, the formation, interpretation, performance or
breach of this Agreement, whether such dispute arises before or after
termination of this Agreement, shall be settled by arbitration. Arbitration
shall be initiated by the delivery of a written notice of demand for arbitration
by one party to the other within a reasonable time after the dispute has arisen.
If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for the purposes of this Article,
provided, however, that nothing herein shall impair the rights of such
reinsurers to assert several, rather than joint, defenses or claims, nor be
construed as changing the liability of the reinsurers under the terms of this
Agreement from several to joint.
Each party shall appoint an individual as arbitrator and the two so appointed
shall then appoint a third arbitrator. If either party refuses or neglects to
appoint an arbitrator within 60 (sixty) days, the other party may appoint the
second arbitrator. If the two arbitrators do not agree on a third arbitrator
within 60 (sixty) days of their appointment, either party may petition the
American Arbitration Association to appoint a third arbitrator. The arbitrators
shall be active or former officers of insurance or reinsurance companies or
Lloyd’s Underwriters; the arbitrators shall not have a personal or financial
interest in the result of the arbitration. The arbitration hearings shall be
held in New York, New York. Each party shall submit its case to the arbitrators
within 60 (sixty) days of the selection of the third arbitrator or within such
longer period as may be agreed by the arbitrators. The arbitrators shall not be
obliged to follow judicial formalities or the rules of evidence except to the
extent required by governing law, that is, the state law of the situs of the
arbitration as herein agreed; they shall make their decisions according to the
practice of the reinsurance business. The decision rendered by a majority of the
arbitrators shall be final and binding on both parties. Such decision shall be a
condition precedent to any right of legal action arising out of the arbitrated
dispute which either party may have against the other. Judgment upon the award
rendered may be entered in any court having jurisdiction thereof.

10



--------------------------------------------------------------------------------



 



Each party shall pay the fee and expenses of its own arbitrator and one-half of
the fee and expenses of the third arbitrator. All other expenses of the
arbitration shall be equally divided between the parties.
Except as provided above, arbitration shall be based, insofar as applicable,
upon the procedures of the American Arbitration Association.
ARTICLE 18 — SERVICE OF SUIT
(This Article only applies to reinsurers domiciled outside the United States
and/or unauthorized in any state, territory or district of the United States
having jurisdiction over the Company.)
It is agreed that in the event of the failure of the Reinsurer hereon to pay any
amount claimed to be due hereunder, the Reinsurer hereon, at the request of the
Company, shall submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of the Reinsurer’s right to commence an action
in any court of competent jurisdiction in the United States, to remove an action
to a United States District Court, or to seek a transfer of a case to another
court as permitted by the laws of the United States or of any state in the
United States. It is further agreed that service of process in such suit may be
made upon Mendes and Mount, 750 Seventh Avenue, New York, New York 10019-6829,
and that in any suit instituted, the Reinsurer shall abide by the final decision
of such court or of any Appellate Court in the event of an appeal. The
above-named are authorized and directed to accept service of process on behalf
of the Reinsurer in any such suit and/or upon the request of the Company to give
a written undertaking to the Company that they shall enter a general appearance
upon the Reinsurer’s behalf in the event such a suit shall be instituted.
Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereon hereby
designates the Superintendent, Commissioner or Director of Insurance or other
officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement of
reinsurance, and hereby designates the above-named as the person to whom the
said officer is authorized to mail such process or a true copy thereof.
ARTICLE 19 — GOVERNING LAW
This Agreement shall be governed as to performance, administration and
interpretation by the laws of the State of New York, exclusive of that state’s
rules with respect to conflicts of laws, except as to rules with respect to
credit for reinsurance in which case the rules of each respective reinsured’s
domiciliary state shall apply.
ARTICLE 20 — MISCELLANEOUS
A. All notices required to be given hereunder shall be deemed to have been duly
given by personally delivering such notice in writing or by mailing it,
Certified Mail, return receipt requested, with postage prepaid. Any Party may
change the address to which notices and other communications hereunder are to be
sent to such Party by giving the other Party written notice thereof in
accordance with this provision.

11



--------------------------------------------------------------------------------



 



B. This Agreement shall be binding upon the Parties hereto, together with their
respective successors and permitted assigns. Neither party may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other party.
C. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
D. This Agreement is the entire agreement between the parties and supersedes any
and all previous agreements, written or oral, and amendments thereto with
respect to the subject matter hereof.
E. This Agreement may be amended, modified or supplemented only by a written
instrument executed by all Parties hereto and upon prior review and
non-disapproval by the Superintendent of Insurance.
F. A waiver by the Company or the Reinsurer of any breach or default by the
other party under this Agreement shall not constitute a continuing waiver or a
waiver by the Company or the Reinsurer of any subsequent act in breach or of
default hereunder.
G. Headings used in this Agreement are for reference purposes only and shall not
be deemed a part of this Agreement.
H. The Parties hereto intend all provisions of this Agreement to be enforced to
the fullest extent permitted. Accordingly, should a court of competent
jurisdiction or arbitration panel determine that the scope of any provision is
too broad to be enforced as written, the Parties intend that the court or
arbitration panel should reform the provision to such narrower scope as it
determines to be enforceable under present or future law; such provision shall
be fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance.
I. Each party to this Agreement agrees to honor the terms set forth herein as if
the Agreement were a separate agreement between the Reinsurer and each
individual named Company. Balances payable or recoverable by the Reinsurer or
each individual named Company shall not serve to offset any balances payable or
recoverable to or from any other individual named Company. Reports and
remittances made to the Reinsurer in accordance with the applicable articles are
to be in sufficient detail to identify both the Reinsurer’s loss obligations due
each individual named Company and each individual named Company’s premium
remittances under the report. In Witness Whereof, the parties hereto have caused
this Agreement to be executed in duplicate by their duly authorized
representatives:
Signed this           day of                     , 2007,
For and on behalf of Tower Insurance Company of New York; Tower National
Insurance Company; Preserver Insurance Company; Mountain Valley Indemnity
Company; North East Insurance Company; in confirmation of the terms, conditions
and Reinsurer hereon

12



--------------------------------------------------------------------------------



 



         
By:
       
 
  (Signature)    
 
       
 
  (Print Name)    
Title:
       

Signed this           day of                     , 2007,
For and on behalf of CastlePoint Insurance Company for a 100% (one hundred
percent) participation of the terms and conditions hereon

         
By:
       
 
  (Signature)    
 
       
 
  (Print Name)    
Title:
       

13



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE
PHYSICAL DAMAGE — REINSURANCE — USA
     1. This Contract does not cover any loss or liability accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.
     2. Without in any way restricting the operation of paragraph (1) of this
Clause, this Contract does not cover any loss or liability accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from any
insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to:

  I.   Nuclear reactor power plants including all auxiliary property on the
site, or     II.   Any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations, and “critical facilities” as such, or     III.   Installations
for fabricating complete fuel elements or for processing substantial quantities
of “special nuclear material”, and for reprocessing, salvaging, chemically
separating, storing or disposing of “spent” nuclear fuel or waste materials, or
    IV.   Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

     3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Contract does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

  (a)   where the Reassured does not have knowledge of such nuclear reactor
power plant or nuclear installation, or     (b)   where said insurance contains
a provision excluding coverage for damage to property caused by or resulting
from radioactive contamination, however caused. However on and after 1 st
January 1960, this sub-paragraph (b) shall only apply provided the said
radioactive contamination exclusion provision has been approved by the
Governmental Authority having jurisdiction thereof.

     4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Contract does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.
     5. It is understood and agreed that this Clause shall not extend to risks
using radioactive isotopes in any form where the nuclear exposure is not
considered by the Reassured to be the primary hazard.
     6. The term “special nuclear material” shall have the meaning given it in
the Atomic Energy Act of 1954 or by any law amendatory thereof.

14



--------------------------------------------------------------------------------



 



     7. The Reassured to be sole judge of what constitutes:

  a)   substantial quantities, and     (b)   the extent of installation, plant
or site

NOTE: — Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

  (a)   all policies issued by the Reassured on or before 31st December 1957
shall be free from the application of the other provisions of this Clause until
expiry date or 31st December 1960 whichever first occurs whereupon all the
provisions of this Clause shall apply.     (b)   with respect to any risk
located in Canada policies issued by the Reassured on or before 31st
December 1958 shall be free from the application of the other provisions of this
Clause until expiry date or 31st December 1960 whichever first occurs whereupon
all the provisions of this Clause shall apply.



15



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE
LIABILITY — REINSURANCE — U.S.A.

1.   This Agreement does not cover any loss or liability accruing to the Cedent
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.   2.   Without
in any way restricting the operation of paragraph (1) of this Clause it is
understood and agreed that for all purposes of this Agreement all the original
policies of the Cedent (new, renewal and replacement) of the classes specified
in Clause II of this paragraph (2) from the time specified in Clause III of this
paragraph (2) shall be deemed to include the following provision (specified as
the Limited Exclusion Provision):

Limited Exclusion Provision*

  I.   It is agreed that the policy does not apply under any liability coverage,
to
(injury, sickness, disease, death or destruction
(bodily injury or property damage

    with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limits of liability.

  II.   Family Automobile Policies (liability only), Special Automobile Policies

    (private passenger automobiles, liability only), Farmers Comprehensive
Personal Liability Policies (liability only), Comprehensive Personal Liability
Policies (liability only) or policies of a similar nature; and the liability
portion of combination forms related to the four classes of policies stated
above, such as the Comprehensive Dwelling Policy and the applicable types of
Homeowners Policies.

  III.   The inception dates and thereafter of all original policies as
described in II above, whether new, renewal or replacement, being policies which
either     (a)   become effective on or after 1st May, 1960, or

(b)   become effective before that date and contain the Limited Exclusion
Provision set out above; provided this paragraph (2) shall not be applicable to
Family Automobile Policies, Special Automobile Policies or policies or
combination policies of a similar nature, issued by the Cedent on New York
risks, until 90 days following approval of the Limited Exclusion Provision by
the Governmental Authority having jurisdiction thereof.   3.   Except for those
classes of policies specified in Clause II of paragraph (2) and without in any
way restricting the operation of paragraph (1) of this Clause, it is understood
and agreed that for all purposes of this Agreement the original liability
policies of the Cedent (new, renewal and replacement) affording the following
coverages:

      Owners, Landlords and Tenants Liability, Contractual Liability,
Elevator Liability, Owners or Contractors (including railroad),

16



--------------------------------------------------------------------------------



 



      Protective Liability, Manufacturers and Contractors Liability,
Product Liability, Professional and Malpractice Liability,
Storekeepers Liability, Garage Liability, Automobile Liability
(including Massachusetts Motor Vehicle or Garage Liability)

    shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

      Broad Exclusion Provision*

It is agreed that the policy does not apply:

  I.   Under any Liability Coverage, to
(injury, sickness, disease, death or destruction
(bodily injury or property damage

  (a)   with respect to which an insured under the policy is also an insured
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability; or     (b)  
resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

  II.   Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to
(immediate medical or surgical relief,
(first aid,
to expenses incurred with respect to
(bodily injury, sickness, disease or death (bodily injury
resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

  III.   Under any Liability Coverage, to (injury, sickness, disease, death or
destruction (bodily injury or property damage resulting from the hazardous
properties of nuclear material if

  (a)   the nuclear material (1) is at any nuclear facility owned by, or
operated by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;     (b)   the nuclear material is contained in spent fuel or waste at
any time possessed, handled, used, processed, stored, transported or disposed or
by or on behalf of an insured; or

17



--------------------------------------------------------------------------------



 



  (c)   (the injury, sickness, disease, death or destruction
(the bodily injury or property damage arises out of the furnishing by an insured
of services, materials, parts or equipment in connection with the planning,
construction, maintenance, operation or use of any nuclear facility, but if such
facility is located within the United States of America, its territories, or
possessions or Canada, this exclusion (c) applies only to (injury to or
destruction of property at such nuclear facility (property damage to such
nuclear facility and any property thereat.

  IV.   As used in this endorsement:
“hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or by-product
material; “source material”, “special nuclear material” and “by-product
material” have the meanings given to them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing by-product
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means

  (a)   any nuclear reactor,     (b)   any equipment or device designed or used
for (1) separating the isotopes of uranium or plutonium, (2) processing or
utilizing spent fuel, or (3) handling, processing or packaging waste,     (c)  
any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the Insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,     (d)   any
structure, basin, excavation, premises or place prepared or used for the storage
or disposal of waste,         and includes the site on which any of the
foregoing is located, all operations conducted on such site and all premises
used for such operations; “nuclear reactor” means any apparatus designed or used
to sustain nuclear fission in a self-supporting chain reaction or to contain a
critical mass of fissionable material;
(with respect to injury to or destruction of property, the word “injury” or
“destruction”
(“property damage” includes all forms of radioactive contamination of property.
(includes all forms of radioactive contamination of property.

  V.   The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

  (i)   Garage and Automobile Policies issued by the Cedent on New York risks,
or

18



--------------------------------------------------------------------------------



 



  (ii)   Statutory liability insurance required under Chapter 90, General Laws
of Massachusetts, until 90 days following approval of the Board Exclusion
Provision by the Governmental Authority having jurisdiction thereof.

4.   Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Cedent in Canada and that with
respect of such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association or the Independent Insurance Conference of Canada.

*Note   The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

19



--------------------------------------------------------------------------------



 



WAR RISK EXCLUSION CLAUSE (REINSURANCE)
     As regards interests which at time of loss or damage are on shore, no
liability shall attach hereto in respect of any loss or damage which is
occasioned by war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority.
     This War Exclusion Clause shall not, however, apply to interest which at
time of loss or damage are within the territorial limits of the United States of
America (comprising the fifty States of the Union and the District of Columbia,
its territories and possessions, including the Panama Canal Zone and the
Commonwealth of Puerto Rico and including Bridges between the United States of
America and Mexico provided they are under United States ownership), Canada, St.
Pierre and Miquelon, provided such interests are insured under original
policies, endorsements or binders containing a standard war or hostilities or
warlike operations exclusion clause.
     Nevertheless, this clause shall not be construed to apply to loss or damage
occasioned by riots, strikes, civil commotion, vandalism, malicious damage,
including acts committed by agents of any government, party or faction engaged
in war, hostilities or other warlike operation, provided such agents are acting
secretly and not in connection with any operations of military or naval armed
forces in the country where the interests insured are situated.

20



--------------------------------------------------------------------------------



 



INSOLVENCY FUND EXCLUSION CLAUSE
     This Agreement excludes all liability of the Ceding Company arising by
contract, operation of law or otherwise, from its participation or membership,
whether voluntary or involuntary, in any insolvency fund. “Insolvency Fund”
includes any guarantee fund, insolvency fund, plan, pool, association, fund or
other arrangement, howsoever denominated, established or governed, which
provides for any assessment of or payment or assumption by the Ceding Company of
part or all of any claim, debt, charge, fee or other obligation of an insurer or
its successors or assigns which has been declared by any competent authority to
be insolvent or which is otherwise deemed unable to meet any claim, debt,
charge, fee or other obligation in whole or in part.

21



--------------------------------------------------------------------------------



 



POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE
Section A:
Excluding:

  (a)   All business derived directly or indirectly from any Pool, Association,
or Syndicate which maintains its own reinsurance facilities.     (b)   Any Pool
or Scheme (whether voluntary or mandatory) formed after March 1, 1968 for the
purpose of insurance property whether on a country-wide basis or in respect of
designated areas. This exclusion shall not apply to so-called Automobile
Insurance Plans or other Pools formed to provide coverage for Automobile
Physical Damage.

Section B:
It is agreed that business written by the Company for the same perils, which is
known at the time to be insured by, or in excess of underlying amounts placed in
the following Pools, Associations or Syndicates, whether by way of insurance or
reinsurance, is excluded hereunder:
     Industrial Risk Insurers,
     Associated Factory Mutuals Improved Risk Mutuals
     Any Pool, Association or Syndicate formed for the purpose of writing
     Oil, Gas or Petro-Chemical Plants and/or Oil or Gas Drilling Rigs,
     United States Aircraft Insurance Group, Canadian Aircraft Insurance Group,
     Associated Aviation Underwriters, American Aviation Underwriters
Section B does not apply:

  (a)   Where the Total Insured Value over all interests of the risk in question
is less than $250,000,000.     (b)   To interests traditionally underwritten as
Inland Marine or stock and/or contents written on a blanket basis.     (c)   To
Contingent Business Interruption, except when the Company is aware that the key
location is known at the time to be insured in any Pool, Association, or
Syndicate named above other than as provided for under Section B(a).

22



--------------------------------------------------------------------------------



 



  (d)   To risks as follows:         Offices, Hotels, Apartments, Hospitals,
Educational Establishments, Public Utilities, (other than railroad schedules)
and builder’s risks on the classes of risks specified in this subsection
(d) only. Where this clause attaches to Catastrophe Excesses, the following
Section C is added:

     Section C:
     Nevertheless the Reinsurer specifically agrees that liability accruing to
the Company from its participation in:

  (1)   The following so-called “Coastal Pools”:
Alabama Insurance Underwriting Association
Florida Windstorm Underwriting Association
Louisiana Insurance Underwriting Association
Mississippi Windstorm Underwriting Association
North Carolina Insurance Underwriting Association
South Carolina Windstorm and Hail Underwriting Association
Texas Catastrophe Property Insurance Association

      AND

  (2)   All “Fair Plan” and “Rural Risk Plan” business for all perils otherwise
protected hereunder shall not be excluded, except, however, that this
reinsurance does not include any increase in such liability resulting from:

  (i)   The inability of any other participant in such “Coastal Pool” and/or
“Fair Plan” and/or “Rural Risk Plan” to meet its liability.     (ii)   Any claim
against such “Coastal Pool” and/or “Fair Plan” and/or “Rural Risk Plan” or any
participant therein, including the Company, whether by way of subrogation or
otherwise, brought by or on behalf of any insolvency fund (as defined in the
Insolvency Fund Exclusion Clause incorporated in this Contract).

23